Title: From Alexander Hamilton to Jeremiah Olney, 8 January 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury Department Jany 8th 1792
Sir,

I have received your letter relative to the case of the Brig Polly from Cape Francois and Charleston. There is no doubt that under the existing collection law, goods of the growth and manufacture of the United States can be relanded after exportation and they are not chargeable with duty on their importation into the United States as you will perceive by the 24th Section of the Act. I apprehend it is the 60th Section of the late Collection law to which you must have recured, which however was only intended to prevent a fraudulent relanding which should enable the owner to procure the drawback tho’ the Articles were brought back and consumed in the United States.
I am Sir  Your obedt Servt

Alex Hamilton


P.S. The prohibition to reland does not appear to me to apply to a case in which a vessel has bona fide performed her voyage to a foreign port and returned from thence. This fact however ought to be well ascertained.
Jereh. Olney Esqr
Providence Rhode Island
